DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, and 11-12 have been amended.    Claims 1-15 are pending.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Mark D. Klinko on 10/18/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1 and 3 obviate the rejection of claims 1-3 and 5-8. The rejection is hereby withdrawn.   

Rejection of claims under Obviousness-type Double Patenting
Applicant’s amendments have overcome the 112(b) rejection, and there is no other pending rejection. Since the effective filing date of cited the `593 application is later than the effective filing date of the present application, the provisional ODP rejection over the `593 application is hereby withdrawn.

Examiner's Amendment
An Examiner's amendment to the record with the authorization by Applicants’ representative Mr. Mark D. Klinko on 10/29/2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

DELETE “at least one of the steps selected from a to p”, and INSERT -- the steps from a to p --.
In claim 13, the last line of the claim, after “wherein,” DELETE “R1, L1, A, R7, R8, R9 and R10 are as defined in claim 1”, and INSERT – k, R1, L1, A, R4, R7, R8, R9 and R10 are as defined in claim 1 --.

CANCEL Claims 14 and 15.

Rejoinder
Claims 1-8 are direct to an allowable product. Pursuant to the procedures set forth in MPEP §821.04(B), claims 9-13 drawn to methods of using the allowed product of claim 1 and a process for preparing the allowed compound of claim 1 are rejoined for further examination. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 04/30/2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
	The present invention is drawn to a compound of Formula I 
    PNG
    media_image1.png
    107
    347
    media_image1.png
    Greyscale
according to claim 1; a combination comprising the compound of claim 1 and at least one further 

The closest prior art is WO2017/111152 (“the `152 publication”), which teaches oxadiazole compounds of formula (1) 
    PNG
    media_image2.png
    100
    316
    media_image2.png
    Greyscale
 wherein G represents a optionally substituted thiophene ring, furan ring, imidazole ring, oxazole ring, isoxazole ring, oxadiazole ring, thiadiazole ring, pyridine ring, pyridine ring, pyrazine ring, pyridazine ring, pyrimidine ring, or benzene ring; J represents CR1R2, NR3, or O; and Q represents O, N-CN, N-NO2, N-C(O)R4, or N-C(O)OR4, with specific examples such as compounds (a2) 
    PNG
    media_image3.png
    91
    287
    media_image3.png
    Greyscale
wherein X is CH3, CH2CH3, 4-F-Ph, PhCH2, i-Pr, c-Pr, or CF3.   These compounds are used as pesticides for controlling a plant disease.  

    PNG
    media_image1.png
    107
    347
    media_image1.png
    Greyscale
at L2, wherein L2 is a fragment selected from the group of 
    PNG
    media_image4.png
    140
    213
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    163
    213
    media_image5.png
    Greyscale
, while the `152 publication does not teach a compound have the L2 above.  Instead, the compounds of the `152 publication have the corresponding L2 as 
    PNG
    media_image6.png
    79
    53
    media_image6.png
    Greyscale
.   There is no teaching and/or suggestion for modifying the prior art compounds to the claimed compounds.  Therefore, instantly allowed claims are non-obvious over the `152 publication. 

Conclusions
Claims 1-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731